Exhibit 10.3

Execution Version

SUPPORT AGREEMENT

dated as of

November 21, 2017

by and among

STONE ENERGY CORPORATION,

SAILFISH ENERGY HOLDINGS CORPORATION,

APOLLO MANAGEMENT VII, L.P.,

APOLLO COMMODITIES MANAGEMENT, L.P., WITH RESPECT TO SERIES I

and

RIVERSTONE ENERGY PARTNERS V, L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE 1 DEFINITIONS

     4  

Section 1.01

     Definitions      4  

ARTICLE 2 THE GREEN REORGANIZATION AND THE GREEN CONTRIBUTION

     5  

Section 2.01

     Green Reorganization      5  

Section 2.02

     The Green Contribution      6  

Section 2.03

     Modifications      6  

ARTICLE 3 CLOSING

     6  

Section 3.01

     Apple Closing Deliverables      6  

Section 3.02

     Ride Closing Deliverables      6  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SAILFISH AND NEW SAILFISH

     6  

Section 4.01

     Authorization; No Conflict; Consents and Approvals      7  

Section 4.02

     No Additional Representations      8  

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF APPLE

     8  

Section 5.01

     Organization, Good Standing and Qualification      8  

Section 5.02

     Authorization; No Conflict; Consents and Approvals      9  

Section 5.03

     Subsidiary Matters      10  

Section 5.04

     Broker’s Fees      12  

Section 5.05

     Information Supplied      12  

Section 5.06

     Unregistered Securities      12  

Section 5.07

     Taxes      13  

Section 5.08

     No Additional Representations      14  

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF RIDE

     14  

Section 6.01

     Organization, Good Standing, and Qualification      14  

Section 6.02

     Authorization; No Conflict; Consents and Approvals      15  

Section 6.03

     Subsidiary Matters      16  

Section 6.04

     Broker’s Fees      17  

Section 6.05

     Information Supplied      18  

Section 6.06

     Unregistered Securities      18  

Section 6.07

     Taxes      19  

Section 6.08

     No Additional Representations      20  

ARTICLE 7 ADDITIONAL AGREEMENTS

     20  

Section 7.01

     Preparation of Combined Consent Statement/Prospectus; Stockholders’ Meeting
     20  

Section 7.02

     Confidentiality      20  

Section 7.03

     Reasonable Best Efforts      21  

Section 7.04

     Performance of Obligations: Apple      21  



--------------------------------------------------------------------------------

Section 7.05

     Performance of Obligations: Ride      21  

ARTICLE 8 CONDITIONS

     21  

Section 8.01

     Conditions to Each Party’s Obligations to Effect the Transactions      21  

Section 8.02

     Conditions to Obligations of the Parent Entities      22  

Section 8.03

     Conditions to Obligations of Sailfish and New Sailfish      22  

ARTICLE 9 TERMINATION

     24  

Section 9.01

     Termination      24  

ARTICLE 10 GENERAL PROVISIONS

     24  

Section 10.01

     Survival      24  

Section 10.02

     Notices      24  

Section 10.03

     Governing Law; Jurisdiction      26  

Section 10.04

     Specific Performance      27  

Section 10.05

     Counterparts; Electronic Transmission of Signatures      28  

Section 10.06

     Assignment; No Third Party Beneficiaries      28  

Section 10.07

     Expenses      28  

Section 10.08

     Severability      28  

Section 10.09

     Amendment      28  

Section 10.10

     Waiver      28  

Section 10.11

     Parties      29  

Section 10.12

     Entire Agreement      29  

 

2



--------------------------------------------------------------------------------

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of November 21, 2017, is
entered into by and among Stone Energy Corporation, a Delaware corporation
(“Sailfish”), Sailfish Energy Holdings Corporation, a Delaware corporation and a
wholly owned direct subsidiary of Sailfish (“New Sailfish”), Apollo Management
VII, L.P., a Delaware limited partnership (“Apple VII”), Apollo Commodities
Management, L.P., with respect to Series I, a Delaware limited partnership
(“Apple ANRP”, and together with Apple VII, “Apple”), and Riverstone Energy
Partners V, L.P., a Delaware limited partnership (“Ride,” and together with
Apple, the “Parent Entities”). Sailfish, New Sailfish, Apple VII, Apple ANRP and
Ride are referred to individually as a “Party” and collectively as “Parties.”

WITNESSETH:

WHEREAS, simultaneously with the execution of this Agreement, Sailfish, New
Sailfish, Sailfish Merger Sub Corporation, a Delaware corporation and a direct
wholly owned subsidiary of New Sailfish (“Merger Sub”), Talos Energy LLC, a
Delaware limited liability company (“Green Energy”), and Talos Production LLC, a
Delaware limited liability company (“Green Production”), have entered into a
Transaction Agreement (the “Transaction Agreement”);

WHEREAS, capitalized terms used but not defined in this Agreement will have the
meanings given such terms in the Transaction Agreement;

WHEREAS, pursuant to the Transaction Agreement, prior to and at the Closing, the
Green Entities will be combined with Sailfish through the Transaction Steps,
including the Green Reorganization and the Green Contribution;

WHEREAS, Apple, directly or indirectly, owns or controls 100% of the Equity
Interests in the Apple Aggregator, the Apple ANRP Blocker Holding Company, the
Apple Fund VII Blocker Holding Companies, and AP Overseas Talos Holdings
Partnership, LLC, a Delaware limited liability company, and the Apple ANRP
Blocker Holding Company, the Apple Fund VII Blocker Holding Companies, and AP
Overseas Talos Holdings Partnership, LLC together own 100% of the Equity
Interests in the Apple Blockers;

WHEREAS, Ride, directly or indirectly, owns or controls 100% of the Equity
Interests in Ride Aggregator and the Ride Blocker Holding Company, and the Ride
Blocker Holding Company owns 100% of the Equity Interests in the Ride Blocker;

WHEREAS, on the date hereof the Apple Aggregator and Ride Aggregator
collectively control Green Energy, which owns, directly or indirectly, 100% of
the Equity Interests of Green Production and the other Green Entities;

WHEREAS, the Apple Aggregator and the Ride Aggregator have approved the
execution, delivery and performance by Green Energy and Green Production of the
Transaction Agreement and the consummation of the Transactions in accordance
with DLLCA and their respective Organizational Documents;



--------------------------------------------------------------------------------

WHEREAS, as a condition to entering into the Transaction Agreement, Sailfish has
required the Parent Entities to agree to execute and deliver this Agreement and
to agree to cause the Apple Entities (defined herein) and the Ride Entities
(defined herein) to take the actions described herein.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Agreement, and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. Any capitalized term used but not defined in this
Agreement shall have the meaning ascribed to such term in the Transaction
Agreement. In addition, the following terms shall have the following meanings:

“Acquired Securities” has the meaning set forth in Section 5.06(a).

“Apple VII Entities” means the entities listed in Exhibit A under the heading
“Apple VII Entities”.

“Apple Aggregator” means Apollo Talos Holdings, L.P., a Delaware limited
partnership.

“Apple ANRP Blocker Holding Company” means the entity listed in Exhibit A under
the heading “Apple ANRP Blocker Holding Company”.

“Apple ANRP Entities” means the entities listed in Exhibit A under the heading
“Apple ANRP Entities”.

“Apple Blockers” means the entities listed in Exhibit A under the heading “Apple
Blockers”.

“Apple Blocker Holding Companies” means the entities listed in Exhibit A under
the heading “Apple Blocker Holding Companies”.

“Apple Entities” means Apple, Apple ANRP Blocker Holding Company, Apple Fund VII
Blocker Holding Companies, AP Overseas Talos Holdings Partnership, LLC, the
Apple Aggregator, the Apple Blocker Holding Companies, Apple Green Feeder, the
Apple Blockers, and the Apple Intermediate Partnerships.

“Apple Fund VII Blocker Holding Companies” means the entities listed in Exhibit
A under the heading “Apple Fund VII Blocker Holding Companies”.

“Apple Green Contributors” means the Apple Green Feeder and the Apple Blocker
Holding Companies.

 

4



--------------------------------------------------------------------------------

“Apple Green Feeder” means a new Delaware limited liability company to be formed
by the Apple Aggregator.

“Apple Intermediate Partnerships” means the entities listed in Exhibit A under
the heading “Apple Intermediate Partnerships”.

“Class B/C Unitholders” means the holders of Series B Units and/or Series C
Units of Green Energy.

“Incidental Entity Obligations” means, with respect to any Delaware limited
partnership or limited liability company, those liabilities and/or obligations
incidental to its existence and status as such an entity, such as annual fees
owed to the State of Delaware and fees owed to a Delaware registered agent.

“Joint Apple Entities” means the entities listed in Exhibit A under the heading
“Joint Apple Entities”.

“Ride Aggregator” means Riverstone V Talos Holdings, L.P., a Delaware limited
partnership.

“Ride Blocker” means Riverstone V Non-U.S. Talos Corp, a Delaware corporation.

“Ride Blocker Holding Company” means Riverstone V FT Corp Holdings, L.P., a
Delaware limited partnership.

“Ride Green Contributors” means the Ride Green Feeder and the Ride Blocker
Holding Company.

“Ride Green Feeder” means a new Delaware limited liability company to be formed
by Ride Aggregator.

“Ride Intermediate Partnership” means Riverstone Energy V Talos Partnership,
L.P., a Delaware limited partnership.

“Ride Entities” means Ride, the Ride Aggregator, the Ride Blocker Holding
Company, Ride Green Feeder, the Ride Blocker, and the Ride Intermediate
Partnership.

ARTICLE 2

THE GREEN REORGANIZATION AND THE GREEN CONTRIBUTION

Section 2.01 Green Reorganization. After the date hereof (but in any event prior
to Closing), (a) Apple shall cause each Apple Entity to effect each step of the
Green Reorganization as described in (and in accordance with) Section 2.01 of
the Transaction Agreement applicable to the Apple Entities, and (b) Ride shall
cause each Ride Entity to effect each step of the Green Reorganization as
described in (and in accordance with) Section 2.01 of the Transaction Agreement
applicable to the Ride Entities.

 

5



--------------------------------------------------------------------------------

Section 2.02 The Green Contribution. On the Closing Date, (a) Apple shall cause
each Apple Green Contributor to take the actions and make the contributions
applicable to the Apple Green Contributors included in the Green Contribution as
described in (and in accordance with) Section 2.13 of the Transaction Agreement
and (b) Ride shall cause each Ride Green Contributor to take the actions and
make the contributions applicable to the Ride Green Contributors included in the
Green Contribution as described in (and in accordance with) Section 2.13 of the
Transaction Agreement.

Section 2.03 Modifications. Between the date hereof and the Closing Date,
Sailfish shall, to the extent reasonably requested by Apple and Ride, cooperate
in good faith in the consideration of any potential reasonable modifications to
the Transaction Steps. Subject to the consent of Sailfish, which may not be
unreasonably withheld, conditioned or delayed, Apple or Ride may modify the
Green Reorganization steps and the Green Contribution steps applicable to it to
the extent reasonably necessary, appropriate or convenient to facilitate the
contribution of the Equity Interests of the Green Entities, the Apple Blockers
and the Ride Blocker to New Sailfish, and in such event, the Parties shall
cooperate reasonably to enter into any necessary amendments or modifications to
this Agreement, the Transaction Agreement or any of the other agreements
contemplated therein in order to effectuate such modifications; provided, that
(a) neither Apple nor Ride shall be required to enter into any amendment that
increases any obligation or liability of such Party and (b) Sailfish shall not
be required to consent to any modifications to the Green Reorganization steps or
the Green Contribution steps or any amendment to any Combination Agreement that
would (i) have an adverse effect on New Sailfish and its Subsidiaries, from and
after the Closing, (ii) have an adverse effect on the value of the New Sailfish
Common Stock to be issued in the Merger, (iii) violate applicable Law or
(iv) reasonably be expected to prevent or materially delay the Closing.

ARTICLE 3

CLOSING

Section 3.01 Apple Closing Deliverables. At the Closing, Apple shall cause each
applicable Apple Entity to deliver to Sailfish and New Sailfish duly executed
counterparts of (a) each Combination Agreement to which such Apple Entity is to
be party, (b) the Green Contributor Assignment, (c) a Closing Tax Certification,
and (d) the certificate contemplated by Section 8.03(c)(i).

Section 3.02 Ride Closing Deliverables. At the Closing, Ride shall cause each
applicable Ride Entity to deliver to Sailfish and New Sailfish duly executed
counterparts of (a) each Combination Agreement to which such Ride Entity is to
be party, (b) the Green Contributor Assignment, (c) a Closing Tax Certification,
and (d) the certificate contemplated by Section 8.03(c)(ii).

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF

SAILFISH AND NEW SAILFISH

Sailfish and New Sailfish represent and warrant to the Parent Entities as
follows:

 

6



--------------------------------------------------------------------------------

Section 4.01 Authorization; No Conflict; Consents and Approvals.

(a) Each of Sailfish and New Sailfish has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement by each of Sailfish and
New Sailfish and the performance of its obligations hereunder have been duly
authorized by all necessary corporate action on the part of Sailfish. This
Agreement has been duly executed and delivered by Sailfish and New Sailfish and
assuming that this Agreement constitutes the valid and binding obligation of the
Parent Entities, constitutes a valid and binding obligation of Sailfish and New
Sailfish enforceable against Sailfish and New Sailfish in accordance with its
terms, subject, as to enforceability, to Creditors’ Rights. The Sailfish Board,
at a meeting duly noticed and called and held, by unanimous vote that has not
been rescinded, modified or withdrawn, (1) determined that the terms of this
Agreement are in the best interests of Sailfish and its stockholders and
(2) approved and declared advisable this Agreement. The board of directors of
New Sailfish, at a meeting duly noticed and called and held, by unanimous vote
that has not been rescinded, modified or withdrawn, (i) determined that the
terms of this Agreement are in the best interests of New Sailfish and its
stockholders and (ii) approved and declared advisable this Agreement

(b) Except as disclosed in the Sailfish Disclosure Letter, the execution and
delivery of this Agreement does not require any consent of or other action by
any Person under or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, or acceleration of any material
obligation or the loss, suspension, limitation or impairment of the ownership
of, or a material benefit or use under, or result in (or give rise to) the
creation of any Encumbrance or any rights of termination, cancellation, first
offer, first refusal, or other change in any right or obligation or the loss of
any benefit, in each case, with respect to any of the properties or assets of
Sailfish or any of its Subsidiaries (including, for the avoidance of doubt, any
of their Oil and Gas Properties) under, any provision of (i) the Organizational
Documents of Sailfish or any of its Subsidiaries, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease, Contract or other agreement,
permit, franchise, certificate or license to which Sailfish or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries or its or
their respective properties or assets are bound, or (iii) any Law applicable to
Sailfish or any of its Subsidiaries or any of their respective properties or
assets, other than, in the case of clauses (ii) and (iii), any such violations,
defaults, acceleration, losses, or Encumbrances that have not had and would not
be reasonably likely to have, individually or in the aggregate, a Sailfish
Material Adverse Effect.

(c) Neither Sailfish nor any of its Subsidiaries is in default or violation (and
no event has occurred which, with notice or the lapse of time or both, would
constitute a default or violation) of any term, condition or provision of
(i) the Organizational Documents of Sailfish or any of its Subsidiaries or
(ii) any loan or credit agreement, note, bond, mortgage, indenture, lease,
Contract or other agreement, permit, franchise or license to which Sailfish or
any of its Subsidiaries is now a party or by which Sailfish or any of its
Subsidiaries or any of their respective properties or assets is bound, except
for defaults or violations that have not had and would not be reasonably likely
to have, individually or in the aggregate, a Sailfish Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(d) Except as disclosed in the Transaction Agreement or the Sailfish Disclosure
Letter, no consent, approval, order or authorization of, or registration,
declaration or filing with, or permit from, any Governmental Entity is required
to be obtained or made by Sailfish or any of its Subsidiaries in connection with
the execution and delivery of this Agreement by Sailfish and New Sailfish.

Section 4.02 No Additional Representations.

(a) Except for the Sailfish Group Representations, none of Sailfish, New
Sailfish, or any other Person has made or makes any express or implied
representation or warranty with respect to Sailfish, New Sailfish, or either of
their respective Subsidiaries or their respective businesses, operations,
assets, liabilities or conditions (financial or otherwise) in connection with
this Agreement or the Transactions, and each of Sailfish and New Sailfish hereby
disclaims any such other representations or warranties. In particular, without
limiting the foregoing disclaimer, none of Sailfish, New Sailfish, or any other
Person makes or has made any representation or warranty to the Parent Entities
or any of their respective Affiliates or Representatives with respect to (x) any
financial projection, forecast, estimate, budget or prospect information
relating to Sailfish, New Sailfish or any of their Subsidiaries or their
respective businesses; or (y) except for the Sailfish Group Representations, any
oral or written information presented to Apple, Ride, or any of their respective
Affiliates or Representatives in the course of their due diligence investigation
of Sailfish and New Sailfish, the negotiation of this Agreement or in the course
of the Transactions.

(b) Notwithstanding anything contained in this Agreement to the contrary,
Sailfish and New Sailfish acknowledge and agree that none of Apple, Ride, or any
other Person has made or is making any representations or warranties relating to
the Apple Entities, the Ride Entities, or the Green Entities, whatsoever,
express or implied, beyond the Green Group Representations, including any
implied representation or warranty as to the accuracy or completeness of any
information regarding the Apple Entities, Ride Entities or the Green Entities
furnished or made available to Sailfish or New Sailfish or any of their
Representatives and that neither Sailfish nor New Sailfish has relied on any
such other representation or warranty. Without limiting the generality of the
foregoing, Sailfish and New Sailfish acknowledge that no representations or
warranties are made with respect to any projections, forecasts, estimates,
budgets or prospect information that may have been made available to Sailfish,
New Sailfish or any of their Representatives (including in certain “data rooms,”
“virtual data rooms,” management presentations or in any other form in
expectation of, or in connection with, the Transactions).

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF APPLE

Apple represents and warrants to Sailfish and New Sailfish as follows:

Section 5.01 Organization, Good Standing and Qualification.

(a) Each Apple Entity other than Apple Green Feeder is a corporation, limited
liability company, limited partnership or other entity duly organized and
validly existing under

 

8



--------------------------------------------------------------------------------

the Laws of the jurisdiction of its organization and has all requisite entity
power and authority to own, operate and lease its properties and to carry on its
business as now conducted. At Closing, Apple Green Feeder will be a limited
liability company duly organized and validly existing under the Laws of the
jurisdiction of its organization and will have all requisite entity power and
authority to own, operate and lease its properties and to carry on its business
as now conducted.

(b) Each Apple Entity other than Apple Green Feeder is duly qualified and/or
licensed, as may be required, and in good standing in each of the jurisdictions
in which the nature of the business conducted by it or the character of the
property owned, leased or used by it makes such qualification and/or licensing
necessary, except where the failure to be so qualified and/or licensed has not
had and would not be reasonably likely to have, individually or in the
aggregate, a Green Material Adverse Effect. At Closing, Apple Green Feeder will
be duly qualified and/or licensed, as may be required, and in good standing in
each of the jurisdictions in which the nature of the business conducted by it or
the character of the property owned, leased or used by it makes such
qualification and/or licensing necessary, except where the failure to be so
qualified and/or licensed has not had and would not be reasonably likely to
have, individually or in the aggregate, a Green Material Adverse Effect.

Section 5.02 Authorization; No Conflict; Consents and Approvals.

(a) Apple has all requisite power and authority to execute and deliver this
Agreement and to consummate or to cause the other Apple Entities to consummate,
as applicable, the Green Reorganization and the Green Contribution (including
taking each action that it and each other Apple Entity is contemplated to take
by this Agreement and the Transaction Agreement in connection therewith). The
execution and delivery of this Agreement by Apple and the consummation by it and
the other Apple Entities of its and their applicable portions of the Green
Reorganization and the Green Contribution (and the taking of the other actions
contemplated by this Agreement) have been duly authorized by all necessary
entity action on the part of Apple and each other applicable Apple Entity and by
all necessary action on the part of the holders of Apple’s Equity Interests and
on the part of the holders of each other applicable Apple Entity’s Equity
Interests. This Agreement has been duly executed and delivered by Apple and
assuming that this Agreement constitutes the valid and binding obligation of
Sailfish, New Sailfish and Ride, constitutes a valid and binding obligation of
Apple enforceable in accordance with its terms, subject, as to enforceability,
to Creditors’ Rights.

(b) Except as disclosed in the Green Disclosure Letter, the execution and
delivery of this Agreement do not, and the consummation of the transactions
comprising the Green Reorganization and the Green Contribution by the applicable
Apple Entities and the performance of the Combination Agreements to which any
Apple Entity is a party by such Apple Entity (and the taking of the other
actions contemplated by this Agreement) will not, result in any violation of, or
default (with or without notice or lapse of time, or both) under, or
acceleration of any material obligation or the loss, suspension, limitation or
impairment of a material benefit under (or right of any Apple Entity to own or
use any assets or properties required for the conduct of its business), or
result in (or give rise to) the creation of any Encumbrance or any rights of
termination, cancellation, first offer or first refusal, in each case, with
respect to any of the properties or assets of any Apple Entity under, any
provision of (i) the Organizational Documents of any Apple Entity, (ii) any loan
or credit agreement, note, bond,

 

9



--------------------------------------------------------------------------------

mortgage, indenture, lease or other agreement, permit, franchise or license to
which any Apple Entity is a party or by which any Apple Entity or its or their
respective properties or assets are bound, or (iii) assuming the consents,
approvals, orders, authorizations, registrations, filings or permits referred to
in the Transaction Agreement are duly and timely obtained or made and the
Sailfish Stockholder Approval has been obtained, any Law applicable to any Apple
Entity or any of its respective properties or assets, other than, in the case of
clauses (ii) and (iii), any such violations, defaults, acceleration, losses, or
Encumbrances that have not had and would not be reasonably likely to have,
individually or in the aggregate, a Green Material Adverse Effect.

(c) Except as disclosed in the Transaction Agreement or the Green Disclosure
Letter, no consent, approval, order or authorization of, or registration,
declaration or filing with, or permit from any Governmental Entity is required
to be obtained or made by any Apple Entity in connection with the execution and
delivery of this Agreement by Apple or the consummation by the Apple Entities of
the applicable portions of the Green Reorganization and the Green Contribution
(and the taking of the other actions contemplated by this Agreement), except for
any filings required under the HSR Act and such reports under the Exchange Act,
and such other compliance with the Exchange Act and the rules and regulations
thereunder, as may be required in connection with this Agreement, the
Transaction Agreement and the Transactions.

Section 5.03 Subsidiary Matters.

(a) The Apple Blockers have never owned any assets, and will own no assets,
prior to the Green Reorganization other than their direct ownership of Equity
Interests of the Apple Intermediate Partnerships (through which the Apple
Blockers hold an indirect ownership interest in the Green Entities), cash and
tax attributes incidental to or arising out of their ownership of such
interests. The Apple Intermediate Partnerships have never owned any assets, and
will own no assets, prior to the Green Reorganization other than their direct
ownership of Equity Interests of the Apple Aggregator, cash and tax attributes
incidental to or arising out of their ownership of such interests. The Apple
Aggregator has never owned any assets, and will own no assets, prior to the
Green Reorganization other than its direct ownership of Equity Interests of
Green Energy, cash and tax attributes incidental to or arising out of their
ownership of such interests. Upon consummation of the Green Reorganization and
at all times thereafter up to the Closing, the Apple Blockers’ sole assets will
be Equity Interests of Green Production, cash and tax attributes incidental to
or arising out of their ownership of such interests and previous ownership of
interests in the Apple Intermediate Partnerships.

(b) The Apple Blockers have never had any liabilities of any kind or character,
and will have no liabilities of any kind or character, prior to the Green
Reorganization other than (x) Incidental Entity Obligations, (y) liabilities
arising out of their ownership of Equity Interests of the Apple Intermediate
Partnerships, and (z) liabilities owed to Affiliates of Apple that will be
capitalized, settled or otherwise extinguished, and fully released, prior to or
in the course of the Green Reorganization. The Apple Intermediate Partnerships
have never had any liabilities of any kind or character, and will have no
liabilities of any kind or character, prior to the Green Reorganization other
than (x) Incidental Entity Obligations, (y) liabilities arising out of their
ownership of Equity Interests of the Apple Aggregator, and (z) liabilities, owed
to Affiliates of Apple (including loans issued to certain Affiliates of Apple)
that will be capitalized, settled or otherwise extinguished, and fully released,
prior to or in the course of the Green

 

10



--------------------------------------------------------------------------------

Reorganization. The Apple Aggregator has never had any liabilities of any kind
or character, and will have no liabilities of any kind or character, prior to
the Green Reorganization other than (x) Incidental Entity Obligations,
(y) liabilities arising out of its ownership of Equity Interests of Green
Energy, and (z) liabilities owed to Affiliates of Apple that will be
capitalized, settled or otherwise extinguished, and fully released, prior to or
in the course of the Green Reorganization. Following the Green Reorganization
the Apple Blockers will have no liabilities of any kind or character other than
Incidental Entity Obligations and those arising out of their ownership of Equity
Interests of Green Production or their prior ownership of Equity Interests of
the Apple Intermediate Partnerships.

(c) On the date hereof:

(i) Apple controls the Apple ANRP Blocker Holding Company, the Apple Fund VII
Blocker Holding Companies, and AP Overseas Talos Holdings Partnership, LLC, a
Delaware limited liability company, which together own 100% of the Equity
Interests of the Apple Blockers, which own Equity Interests of the Apple
Intermediate Partnerships, which own Equity Interests of the Apple Aggregator,
which owns 295,249,539 Series A Units of Green Energy;

(ii) Apple controls the Apple Aggregator; and

(iii) Green Energy indirectly owns 100% of the Equity Interests of Green
Production.

(d) Immediately before the Closing:

(i) Apple will control the Apple ANRP Blocker Holding Company, the Apple Fund
VII Blocker Holding Companies, and AP Overseas Talos Holdings Partnership, LLC,
which together will own 100% of the Equity Interests of the Apple Blockers,
which will own Equity Interests of Green Production;

(ii) Apple will control the Apple Aggregator and the Apple Intermediate
Partnerships;

(iii) the Apple Aggregator, together with the Class B/C Unitholders, will own
100% of the Equity Interests of the Apple Green Feeder;

(iv) the Apple Aggregator will control the Apple Green Feeder;

(v) the Apple Green Feeder will own Equity Interests of Green Production; and

(vi) the Apple Green Feeder and the Apple Blockers, together with the Ride Green
Feeder and the Ride Blocker, will own 100% of the Equity Interests of Green
Production, which will in turn own the Equity Interests in the other Green
Entities as further set forth in the Transaction Agreement.

 

11



--------------------------------------------------------------------------------

Section 5.04 Broker’s Fees. Except for the fees and expenses payable to the
Green Financial Advisor by Green Energy, no broker, investment banker, or other
Person is entitled to any broker’s, finder’s or other similar fee or commission
in connection with the Transactions based upon arrangements made by or on behalf
of any Apple Entity or Green Entity, and the agreements with respect to such
engagements have previously been made available to Sailfish.

Section 5.05 Information Supplied. None of the information supplied or to be
supplied by any Apple Entity specifically for inclusion or incorporation by
reference in the Combined Consent Statement/Prospectus will, at the time the
Combined Consent Statement/Prospectus is mailed to stockholders of Sailfish and,
if applicable, at the time of the meeting of the stockholders of Sailfish to
consider the Transaction Agreement and the Transactions (including any
postponement, adjournment or recess thereof, the “Sailfish Stockholders
Meeting”), contain any untrue statement of a material fact or omit to state any
material fact required to be stated in the supplied information or necessary in
order to make the statements in the supplied information, in light of the
circumstances under which they are made, not misleading. No representation or
warranty is made by Apple with respect to statements made therein based on
information supplied by any Person other than an Apple Entity for inclusion in
the Combined Consent Statement/Prospectus.

Section 5.06 Unregistered Securities.

(a) Apple will cause Apple Green Feeder and each Apple Blocker Holding Company
to acquire the New Sailfish Common Stock (collectively, the “Acquired
Securities”) for its own account with the present intention of causing each such
Apple Entity to hold the Acquired Securities for investment purposes and not
with a view to cause, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act or state securities laws. No Apple
Entity presently has any contract, undertaking, agreement or arrangement with
any Person to cause any Apple Entity to sell, transfer or grant participations
to such Person or to any third Person, with respect to such Acquired Securities,
other than the contribution by the Apple Blocker Holding Company of its Acquired
Securities to Apple Green Feeder.

(b) Apple is, and at Closing Apple Green Feeder and each Apple Blocker Holding
Company will be, an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated by the SEC pursuant to the Securities Act. Apple has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risk of an investment in the Acquired
Securities, is able to bear the economic risk of such investment and, at the
present time, would be able to afford a complete loss of such investment.

(c) To the knowledge of Apple, Apple has been furnished with all materials
relating to the business, finances and operations of Sailfish and its
Subsidiaries and materials relating to the issuance of the Acquired Securities
that Apple has requested. Apple and its Representatives have been afforded the
opportunity to ask questions of and speak with members of management of
Sailfish. Apple has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Acquired Securities by Apple Green Feeder and the Apple
Blocker Holding Companies.

 

12



--------------------------------------------------------------------------------

(d) Apple acknowledges that the Acquired Securities are not registered under the
Securities Act or any applicable state securities law and might not be
registered in the future, and that such Acquired Securities may not be
transferred or sold except pursuant to the registration provisions of the
Securities Act or pursuant to an applicable exemption therefrom and pursuant to
state securities laws and regulations as applicable.

(e) Apple understands that, until such time as the Acquired Securities have been
registered pursuant to the provisions of the Securities Act, or the Acquired
Securities are otherwise eligible for resale under the Securities Act (including
pursuant to Rule 144 promulgated thereunder) without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Acquired Securities will bear a restrictive legend substantially similar to
the following:

THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

(f) Apple understands that New Sailfish will issue the New Sailfish Common Stock
to Apple Green Feeder and the Apple Blocker Holding Companies in reliance on an
exemption from the registration requirements of federal and state securities
laws and that New Sailfish is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
Apple set forth herein in order to determine the applicability of such
exemptions and the suitability of Apple Green Feeder and the Apple Blocker
Holding Companies to acquire the Acquired Securities.

Section 5.07 Taxes.

(a) (i) All material Tax Returns required to be filed by or with respect to each
Apple Blocker before the date hereof have been timely filed (taking into account
all extensions), and all such Tax Returns are true, correct and complete in all
material respects, (ii) each Apple Blocker has timely paid all material Taxes
due or claimed to be due, except for those Taxes being contested in good faith
and for which adequate reserves have been established in the financial
statements of such Apple Blocker, (iii) all material Taxes required to be
withheld by each Apple Blocker have been timely withheld and, to the extent
required, paid over to the appropriate Governmental Entity and each Apple
Blocker has complied with all information reporting and backup withholding
requirements, including maintenance of required forms and other records, and
(iv) the charges, accruals and reserves for Taxes with respect to each Apple
Blocker reflected in such Apple Blocker’s balance sheet are adequate under GAAP
to cover unpaid Tax liabilities accruing through the date thereof.

 

13



--------------------------------------------------------------------------------

(b) No Apple Blocker is party to any material agreement, the principal purpose
of which is the allocation, indemnification or sharing of Taxes, and no Apple
Blocker has been a member of an affiliated group (or similar state, local or
foreign filing group) filing a material consolidated income Tax Return.

(c) There is no outstanding material claim, assessment or deficiency against any
Apple Blocker for any Taxes that has been asserted or threatened in writing by
any Governmental Entity, and no written claim has been made, within the
preceding three years, by a Governmental Entity in a jurisdiction where such
Apple Blocker does not file Tax Returns or pay Taxes that it is obligated to
file Tax Returns or pay Taxes in such jurisdiction. No waiver or extension of
any statute of limitations with respect to the assessment or collection of Taxes
is in effect for any Apple Blocker.

(d) During the period beginning two years before the date hereof, no Apple
Blocker has been a distributing corporation or a controlled corporation for
purposes of Section 355 of the Code.

Section 5.08 No Additional Representations.

(a) Except for the representations and warranties made in this Article 5,
neither Apple nor any other Person makes any express or implied representation
or warranty with respect to the Apple Entities or their businesses, operations,
assets, liabilities or conditions (financial or otherwise) in connection with
this Agreement or the Transactions, and Apple hereby disclaims any such other
representations or warranties.

(b) Notwithstanding anything contained in this Agreement to the contrary, Apple
acknowledges and agrees that neither Sailfish, New Sailfish nor any other Person
has made or is making any representations or warranties relating to Sailfish,
New Sailfish or their Subsidiaries whatsoever, express or implied, beyond the
Sailfish Group Representations, including any implied representation or warranty
as to the accuracy or completeness of any information regarding Sailfish, New
Sailfish and their Subsidiaries furnished or made available to Apple or any of
its Representatives, and that Apple has not relied on any other representation
or warranty. Without limiting the generality of the foregoing, Apple
acknowledges that no representations or warranties are made by Sailfish, New
Sailfish, or any other Person with respect to any projections, forecasts,
estimates, budgets or prospect information that may have been made available to
Apple or any of its Representatives (including in certain “data rooms,” “virtual
data rooms,” management presentations or in any other form in expectation of, or
in connection with, the Transactions).

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF RIDE

Ride represents and warrants to Sailfish and New Sailfish as follows:

Section 6.01 Organization, Good Standing, and Qualification.

(a) Each Ride Entity other than Ride Green Feeder is a corporation, limited
liability company, partnership or other entity duly organized and validly
existing under the Laws

 

14



--------------------------------------------------------------------------------

of the jurisdiction of its organization and has all requisite entity power and
authority to own, operate and lease its properties and to carry on its business
as now conducted. At Closing, Ride Green Feeder will be a limited liability
company duly organized and validly existing under the Laws of the jurisdiction
of its organization and will have all requisite entity power and authority to
own, operate and lease its properties and to carry on its business as now
conducted.

(b) Each Ride Entity other than Ride Green Feeder is duly qualified and/or
licensed, as may be required, and in good standing in each of the jurisdictions
in which the nature of the business conducted by it or the character of the
property owned, leased or used by it makes such qualification and/or licensing
necessary, except where the failure to be so qualified and/or licensed has not
had and would not be reasonably likely to have, individually or in the
aggregate, a Green Material Adverse Effect. At Closing, Ride Green Feeder will
be duly qualified and/or licensed, as may be required, and in good standing in
each of the jurisdictions in which the nature of the business conducted by it or
the character of the property owned, leased or used by it makes such
qualification and/or licensing necessary, except where the failure to be so
qualified and/or licensed has not had and would not be reasonably likely to
have, individually or in the aggregate, a Green Material Adverse Effect.

Section 6.02 Authorization; No Conflict; Consents and Approvals.

(a) Ride has all requisite power and authority to execute and deliver this
Agreement and to consummate or to cause the other Ride Entities to consummate,
as applicable, the Green Reorganization and the Green Contribution (including
taking each action that it and each other Ride Entity is contemplated to take by
this Agreement and the Transaction Agreement in connection therewith). The
execution and delivery of this Agreement by Ride and the consummation by it and
the other Ride Entities of its and their applicable portions of the Green
Reorganization and the Green Contribution (and the taking of the other actions
contemplated by this Agreement) have been duly authorized by all necessary
entity action on the part of Ride and each other applicable Ride Entity and by
all necessary action on the part of the holders of Ride’s Equity Interests and
by the holders of the Equity Interests of the other applicable Ride Entities.
This Agreement has been duly executed and delivered by Ride and assuming that
this Agreement constitutes the valid and binding obligation of Sailfish, New
Sailfish and Apple, constitutes a valid and binding obligation of Ride
enforceable in accordance with its terms, subject, as to enforceability, to
Creditors’ Rights.

(b) The execution and delivery of this Agreement do not, and the consummation of
the transactions comprising the Green Reorganization and the Green Contribution
by the Ride Entities and the performance of the Combination Agreements to which
any Ride Entity is a party by such Ride Entity (and the taking of the other
actions contemplated by this Agreement) will not, result in any violation of, or
default (with or without notice or lapse of time, or both) under, or
acceleration of any material obligation or the loss, suspension, limitation or
impairment of a material benefit under (or right of any Ride Entity to own or
use any assets or properties required for the conduct of their respective
businesses), or result in (or give rise to) the creation of any Encumbrance or
any rights of termination, cancellation, first offer or first refusal, in each
case, with respect to any of the properties or assets of any Ride Entity under,
any provision of (i) the Organizational Documents of any Ride Entity, (ii) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, permit, franchise

 

15



--------------------------------------------------------------------------------

or license to which any Ride Entity is a party or by which any Ride Entity or
its or their respective properties or assets are bound, or (iii) assuming the
consents, approvals, orders, authorizations, registrations, filings or permits
referred to in the Transaction Agreement are duly and timely obtained or made
and the Sailfish Stockholder Approval has been obtained, any Law applicable to
any Ride Entity or any of their respective properties or assets, other than, in
the case of clauses (ii) and (iii), any such violations, defaults, acceleration,
losses, or Encumbrances that have not had and would not be reasonably likely to
have, individually or in the aggregate, a Green Material Adverse Effect.

(c) No consent, approval, order or authorization of, or registration,
declaration or filing with, or permit from any Governmental Entity is required
to be obtained or made by any Ride Entity in connection with the execution and
delivery of this Agreement by Ride or the consummation by the Ride Entities of
the applicable portions of the Green Reorganization and the Green Contribution
(and the taking of the other actions contemplated by this Agreement), except for
any filings required under the HSR Act and such reports under the Exchange Act,
and such other compliance with the Exchange Act and the rules and regulations
thereunder, as may be required in connection with this Agreement and the
Transactions.

Section 6.03 Subsidiary Matters.

(a) The Ride Blocker has never owned any assets, and will own no assets, prior
to the Green Reorganization other than its direct ownership of Equity Interests
of the Ride Intermediate Partnership (through which the Ride Blocker holds an
indirect ownership interest in the Green Entities), cash and tax attributes
incidental to or arising out of its ownership of such interest. The Ride
Intermediate Partnership has never owned any assets, and will own no assets,
prior to the Green Reorganization other than its direct ownership of Equity
Interests of the Ride Aggregator, cash and tax attributes incidental to or
arising out of its ownership of such interest. The Ride Aggregator has never
owned any assets, and will own no assets, prior to the Green Reorganization
other than its direct ownership of Equity Interests of Green Energy, cash and
tax attributes incidental to or arising out of its ownership of such interest.
Upon consummation of the Green Reorganization and at all times thereafter up to
the Closing, the Ride Blocker’s sole assets will be Equity Interests of Green
Production, cash and tax attributes incidental to or arising out of its
ownership of such interest and previous ownership of interests in the Ride
Intermediate Partnership.

(b) The Ride Blocker has never had any liabilities of any kind or character, and
will have no liabilities of any kind or character, prior to the Green
Reorganization other than (x) Incidental Entity Obligations, (y) liabilities
arising out of its ownership of Equity Interests of the Ride Intermediate
Partnership, and (z) liabilities owed to Affiliates of Ride that will be
capitalized, settled or otherwise extinguished, and fully released, prior to or
in the course of the Green Reorganization. The Ride Intermediate Partnership has
never had any liabilities of any kind or character, and will have no liabilities
of any kind or character, prior to the Green Reorganization other than
(x) Incidental Entity Obligations, (y) liabilities arising out of its ownership
of Equity Interests of the Ride Aggregator, and (z) liabilities owed to
Affiliates of Ride that will be capitalized, settled or otherwise extinguished,
and fully released, prior to or in the course of the Green Reorganization. The
Ride Aggregator has never had any liabilities of any kind or character, and will
have no liabilities of any kind or character, prior to the Green

 

16



--------------------------------------------------------------------------------

Reorganization other than (x) Incidental Entity Obligations, (y) liabilities
arising out of its ownership of Equity Interests of Green Energy, and
(z) liabilities owed to Affiliates of Ride that will be capitalized, settled or
otherwise extinguished, and fully released, prior to or in the course of the
Green Reorganization. Following the Green Reorganization the Ride Blocker will
have no liabilities of any kind or character other than Incidental Entity
Obligations and those arising out of its ownership of Equity Interests of Green
Production or its prior ownership of Equity Interests of the Ride Intermediate
Partnership.

(c) On the date hereof:

(i) Ride controls the Ride Blocker Holding Company, which owns 100% of the
Equity Interests of the Ride Blocker, which owns Equity Interests of the Ride
Intermediate Partnership, which owns Equity Interests of the Ride Aggregator,
which owns 229,638,530 Series A Units of Green Energy;

(ii) Ride controls the Ride Aggregator; and

(iii) Green Energy indirectly owns 100% of the Equity Interests of Green
Production.

(d) Immediately before the Closing:

(i) Ride will control the Ride Blocker Holding Company, which will own 100% of
the Equity Interests of the Ride Blocker, which will own Equity Interests of
Green Production;

(ii) Ride will control the Ride Aggregator;

(iii) the Ride Aggregator, together with Class B/C Unitholders, will own 100% of
the Equity Interests of the Ride Green Feeder;

(iv) the Ride Aggregator will control the Ride Green Feeder;

(v) the Ride Green Feeder will own Equity Interests of Green Production; and

(vi) the Ride Green Feeder and the Ride Blocker, together with Apple Green
Feeder and the Apple Blockers, will own 100% of the Equity Interests of Green
Production, which will in turn own the Equity Interests in the other Green
Entities as further set forth in the Transaction Agreement.

Section 6.04 Broker’s Fees. Except for the fees and expenses payable to the
Green Financial Advisor by Green Energy, no broker, investment banker, or other
Person is entitled to any broker’s, finder’s or other similar fee or commission
in connection with the Transactions based upon arrangements made by or on behalf
of any Ride Entity or Green Entity, and the agreements with respect to such
engagements have previously been made available to Sailfish.

 

17



--------------------------------------------------------------------------------

Section 6.05 Information Supplied. None of the information supplied or to be
supplied by any Ride Entity specifically for inclusion or incorporation by
reference in the Combined Consent Statement/Prospectus will, at the time the
Combined Consent Statement/Prospectus is mailed to stockholders of Sailfish and,
if applicable, at the time of the Sailfish Stockholders Meeting, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated in the supplied information or necessary in order to make the
statements in the supplied information, in light of the circumstances under
which they are made, not misleading. No representation or warranty is made by
Ride with respect to statements made therein based on information supplied by
any Person other than a Ride Entity for inclusion in the Combined Consent
Statement/Prospectus.

Section 6.06 Unregistered Securities.

(a) Ride will cause Ride Green Feeder and Ride Blocker Holding Company to
acquire the Acquired Securities for its own account with the present intention
of causing Ride Green Feeder and Ride Blocker Holding Company to hold the
Acquired Securities for investment purposes and not with a view to cause, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act or state securities laws. Ride does not presently have any
contract, undertaking, agreement or arrangement with any Person to cause Ride
Green Feeder or Ride Blocker Holding Company to sell, transfer or grant
participations to such Person or to any third Person, with respect to such
Acquired Securities, other than the contribution by the Ride Blocker Holding
Company of its Acquired Securities to Ride Green Feeder.

(b) Ride is, and at the Closing each of Ride Green Feeder and Ride Blocker
Holding Company will be, an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated by the SEC pursuant to the Securities Act. Ride has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risk of an investment in the Acquired
Securities, is able to bear the economic risk of such investment and, at the
present time, would be able to afford a complete loss of such investment.

(c) To the knowledge of Ride, Ride has been furnished with all materials
relating to the business, finances and operations of Sailfish and its
Subsidiaries and materials relating to the issuance of the Acquired Securities
that Ride has requested. Ride and its Representatives have been afforded the
opportunity to ask questions of and speak with members of management of
Sailfish. Ride has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Acquired Securities by Ride Green Feeder and Ride Blocker
Holding Company.

(d) Ride acknowledges that the Acquired Securities are not registered under the
Securities Act or any applicable state securities law and might not be
registered in the future, and that such Acquired Securities may not be
transferred or sold except pursuant to the registration provisions of the
Securities Act or pursuant to an applicable exemption therefrom and pursuant to
state securities laws and regulations as applicable.

(e) Ride understands that, until such time as the Acquired Securities have been
registered pursuant to the provisions of the Securities Act, or the Acquired
Securities

 

18



--------------------------------------------------------------------------------

are otherwise eligible for resale under the Securities Act (including pursuant
to Rule 144 promulgated thereunder) without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Acquired Securities will bear a restrictive legend substantially similar to the
following:

THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

(f) Ride understands that New Sailfish will issue the New Sailfish Common Stock
to Ride Green Feeder and Ride Blocker Holding Company in reliance on an
exemption from the registration requirements of federal and state securities
laws and that New Sailfish is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
Ride set forth herein in order to determine the applicability of such exemptions
and the suitability of Ride Green Feeder to acquire the Acquired Securities.

Section 6.07 Taxes.

(a) All material Tax Returns required to be filed by or with respect to the Ride
Blocker before the date hereof have been timely filed (taking into account all
extensions), and all such Tax Returns are true, correct and complete in all
material respects, (ii) the Ride Blocker has timely paid all material Taxes due
or claimed to be due, except for those Taxes being contested in good faith and
for which adequate reserves have been established in the financial statements of
the Ride Blocker, (iii) all material Taxes required to be withheld by the Ride
Blocker have been timely withheld and, to the extent required, paid over to the
appropriate Governmental Entity and the Ride Blocker has complied with all
information reporting and backup withholding requirements, including maintenance
of required forms and other records, and (iv) the charges, accruals and reserves
for Taxes with respect to the Ride Blocker reflected in the Ride Blocker’s
balance sheet are adequate under GAAP to cover unpaid Tax liabilities accruing
through the date thereof.

(b) The Ride Blocker is not a party to any material agreement, the principal
purpose of which is the allocation, indemnification or sharing of Taxes, and the
Ride Blocker has not been a member of an affiliated group (or similar state,
local or foreign filing group) filing a material consolidated income Tax Return.

(c) There is no outstanding material claim, assessment or deficiency against the
Ride Blocker for any Taxes that has been asserted or threatened in writing by
any Governmental Entity, and no written claim has been made, within the
preceding three years, by a Governmental Entity in a jurisdiction where the Ride
Blocker does not file Tax Returns or pay

 

19



--------------------------------------------------------------------------------

Taxes that it is obligated to file Tax Returns or pay Taxes in such
jurisdiction. No waiver or extension of any statute of limitations with respect
to the assessment or collection of Taxes is in effect for the Ride Blocker.

(d) During the period beginning two years before the date hereof, the Ride
Blocker has not been a distributing corporation or a controlled corporation for
purposes of Section 355 of the Code.

Section 6.08 No Additional Representations.

(a) Except for the representations and warranties made in this Article 6,
neither Ride nor any other Person makes any express or implied representation or
warranty with respect to the Ride Entities, Ride Green Feeder or their
businesses, operations, assets, liabilities or conditions (financial or
otherwise) in connection with this Agreement or the Transactions, and Ride
hereby disclaims any such other representations or warranties.

(b) Notwithstanding anything contained in this Agreement to the contrary, Ride
acknowledges and agrees that neither Sailfish, New Sailfish nor any other Person
has made or is making any representations or warranties relating to Sailfish,
New Sailfish or their Subsidiaries whatsoever, express or implied, beyond the
Sailfish Group Representations, including any implied representation or warranty
as to the accuracy or completeness of any information regarding Sailfish, New
Sailfish and their Subsidiaries furnished or made available to Ride or any of
its Representatives, and that Ride has not relied on any other representation or
warranty. Without limiting the generality of the foregoing, Ride acknowledges
that no representations or warranties are made by Sailfish, New Sailfish, or any
other Person with respect to any projections, forecasts, estimates, budgets or
prospect information that may have been made available to Ride or any of its
Representatives (including in certain “data rooms,” “virtual data rooms,”
management presentations or in any other form in expectation of, or in
connection with, the Transactions).

ARTICLE 7

ADDITIONAL AGREEMENTS

Section 7.01 Preparation of Combined Consent Statement/Prospectus; Stockholders’
Meeting. Apple shall cause each Apple Entity and Ride shall cause each Ride
Entity to reasonably cooperate with Sailfish and the Green Signing Parties in
preparing the Combined Consent Statement/Prospectus. Apple shall cause each
Apple Entity and Ride shall cause each Ride Entity to furnish to Sailfish such
data and information in such Apple Entity’s possession relating to the Apple
Entities or an such Ride Entity’s possession relating to the Ride Entities, as
applicable, as Sailfish may reasonably request and as is required by applicable
federal securities laws for the purpose of including such data and information
in the Combined Consent Statement/Prospectus and the Registration Statement, and
any amendments or supplements thereto.

Section 7.02 Confidentiality. Each Party acknowledges and agrees that the
information provided to it and its Representatives in connection with this
Agreement (other than that intended to be included in the Combined Consent
Statement/Prospectus) is confidential and is not to be

 

20



--------------------------------------------------------------------------------

disclosed to anyone other than its respective Representatives who need to know
such information in connection with the Transactions, all of whom shall be
directed to maintain the confidentiality of such information; provided that with
prior notice disclosures may be made if required by applicable law.

Section 7.03 Reasonable Best Efforts. Subject to the terms and conditions set
forth in this Agreement, Apple shall cause each Apple Entity and Ride shall
cause each Ride Entity to use its reasonable best efforts (subject to, and in
accordance with, applicable Law) to take promptly, or to cause to be taken, all
actions, and to do promptly, or to cause to be done, all things necessary,
proper or advisable under applicable Laws to consummate its applicable portion
of each of the Green Reorganization and the Green Contribution in accordance
with this Agreement and the Transaction Agreement and to take each other action
contemplated to be taken by it pursuant to this Agreement; provided, however,
that, except as expressly contemplated by any Combination Agreement to which
such entity is a party, no Parent Entity, nor any Apple Entity nor any Ride
Entity shall be required to pay (and, without the prior written consent of
Sailfish (such consent not to be unreasonably withheld, conditioned or delayed),
none of the Parent Entities, nor any Apple Entity nor any Ride Entity nor any of
their respective Subsidiaries or Affiliates (excluding for the purpose of this
sentence any Green Entity) shall pay or agree to pay) any fee, penalty or other
consideration to any third party (other than any filing fees paid or payable to
any Governmental Entity) for any consent or approval required for the
consummation of the Transactions.

Section 7.04 Performance of Obligations: Apple. Apple shall cause each Apple
Entity to perform its respective obligations under each Combination Agreement
(other than the Debt Exchange Agreement) to which such Apple Entity is a party.
In addition, as contemplated by Section 8.03(e) of the Transaction Agreement,
Apple shall cause Apollo Management VII, L.P. and Apollo Commodities Management,
L.P., with respect to Series I to terminate that certain Services Agreement with
Green Energy dated February 3, 2012, and Apollo Global Securities, LLC to
terminate that certain Transaction Fee Agreement with Green Energy dated
February 3, 2012, at or before Closing.

Section 7.05 Performance of Obligations: Ride. Ride shall cause each Ride Entity
to perform its respective obligations under each Combination Agreement (other
than the Debt Exchange Agreement) to which such Ride Entity is a party. In
addition, as contemplated by Section 8.03(e) of the Transaction Agreement, Ride
shall cause REP Management Company V, LLC to terminate that certain Services
Agreement with Green Energy dated February 3, 2012, and that certain Transaction
Fee Agreement with Green Energy dated February 3, 2012, at or before Closing.

ARTICLE 8

CONDITIONS

Section 8.01 Conditions to Each Party’s Obligations to Effect the Transactions.
The obligations of each Party hereunder to effect the transactions contemplated
by Section 2.01 and Section 2.02 and Article 3 and to otherwise effect the
Closing are subject to the satisfaction or (to the extent permitted by
applicable Law) the waiver on or prior to the Closing Date of the following
conditions:

 

21



--------------------------------------------------------------------------------

(a) Transaction Agreement. The conditions to the closing of the transactions
contemplated by the other Combination Agreements (other than those conditions
that by their nature are to be satisfied at the closing of the applicable
transactions, but subject to their satisfaction at the applicable closing) shall
have been satisfied or waived and the parties thereto shall all be ready,
willing and able to close the Transactions substantially contemporaneously, in
the order contemplated by Article 2 of the Transaction Agreement.

(b) No Injunctions or Restraints. There shall be no Law, injunction, ruling
judgment, order, or decree of any Governmental Entity of competent jurisdiction
that is in effect which temporarily or permanently makes illegal, prohibits or
enjoins the consummation of the Green Contribution, the Green Reorganization or
the other Transactions.

Section 8.02 Conditions to Obligations of the Parent Entities. The obligations
of the Parent Entities to effect the transactions contemplated by Section 2.01
and Section 2.02 and Article 3 and to otherwise effect the Closing are further
subject to the satisfaction or (to the extent permitted by applicable Law) the
waiver by each of the Parent Entities on or prior to the Closing Date of each of
the following conditions:

(a) Representations and Warranties. The representations and warranties of
Sailfish and New Sailfish set forth in Section 4.01 shall be true and correct in
all material respects as of the date of this Agreement and the Closing (without
regard to qualification or exceptions contained therein as to “materiality” or
“Sailfish Material Adverse Effect”), as though made on and as of such date
(except that representations and warranties that speak as of a specified date
shall have been true and correct only as of such date).

(b) Performance of Obligations. Sailfish and New Sailfish shall have performed
in all material respects all obligations required to be performed or complied
with by them under this Agreement on or prior to the Closing Date.

(c) Certificate. Sailfish shall have delivered to the Parent Entities a
certificate, dated the Closing Date, signed by the Chief Executive Officer or
another senior executive officer of Sailfish certifying to the effect that
(i) the conditions set forth in Section 8.02(a) and Section 8.02(b) have been
satisfied and (ii) (A) the conditions set forth in Section 8.01 and 8.03 of the
Transaction Agreement have been satisfied or waived as contemplated therein
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to their satisfaction at the Closing, and other than those
conditions that by their nature are to be satisfied pursuant to the performance
by the Parties of their obligations hereunder) and (B) that Sailfish and New
Sailfish stand ready, willing and able to consummate the Merger.

Section 8.03 Conditions to Obligations of Sailfish and New Sailfish. The
obligations of Sailfish and New Sailfish to effect the Closing are further
subject to the satisfaction or (to the extent permitted by applicable Law) the
waiver by Sailfish on or prior to the Closing Date of each of the following
conditions:

(a) Representations and Warranties.

(i) (x) The representations and warranties of Apple set forth in Sections
5.03(c) and (d) and Sections 5.06(a) and (b) shall be true and correct as of the

 

22



--------------------------------------------------------------------------------

date of this Agreement and the Closing Date, as though made on and as of such
date (except that representations and warranties that speak as of a specified
date shall have been true and correct only as of such date), (y) the
representations and warranties set forth in Section 5.01, Section 5.02 and
Section 5.04 shall be true and correct in all material respects as of the date
of this Agreement and the Closing Date (without regard to qualification or
exceptions contained therein as to “materiality” or “Green Material Adverse
Effect”), as though made on and as of such date (except that representations and
warranties that speak as of a specified date shall have been true and correct
only as of such date), and (z) all other representations and warranties of Apple
set forth in Article 5 shall be true and correct as of the date of this
Agreement and the Closing Date, as though made on and as of such date (except
that representations and warranties that speak as of a specified date shall have
been true and correct only as of such date), except where the failure of such
representations and warranties to be so true and correct (without regard to
qualification or exceptions contained therein as to “materiality” or “Green
Material Adverse Effect”) would not reasonably be expected to have, individually
or in the aggregate, a Green Material Adverse Effect.

(ii) (x) The representations and warranties of Ride set forth in Sections
6.03(c) and (d) and Sections 6.06(a) and (b) shall be true and correct as of the
date of this Agreement and the Closing Date, as though made on and as of such
date (except that representations and warranties that speak as of a specified
date shall have been true and correct only as of such date), (x) the
representations and warranties set forth in Section 6.01, Section 6.02 and
Section 6.04 shall be true and correct in all material respects as of the date
of this Agreement and the Closing Date (without regard to qualification or
exceptions contained therein as to “materiality” or “Green Material Adverse
Effect”), as though made on and as of such date (except that representations and
warranties that speak as of a specified date shall have been true and correct
only as of such date), and (z) all other representations and warranties of Ride
set forth in Article 6 shall be true and correct as of the date of this
Agreement and the Closing Date, as though made on and as of such date (except
that representations and warranties that speak as of a specified date shall have
been true and correct only as of such date), except where the failure of such
representations and warranties to be so true and correct (without regard to
qualification or exceptions contained therein as to “materiality” or “Green
Material Adverse Effect”) would not reasonably be expected to have, individually
or in the aggregate, a Green Material Adverse Effect.

(b) Performance of Obligations.

(i) Apple shall have performed in all material respects all obligations required
to be performed or complied with by it under this Agreement on or prior to the
Closing Date.

(ii) Ride shall have performed in all material respects all obligations required
to be performed or complied with by it under this Agreement on or prior to the
Closing Date.

 

23



--------------------------------------------------------------------------------

(c) Certificates.

(i) Apple shall have delivered to Sailfish a certificate, dated the Closing
Date, signed by an authorized signatory of Apple certifying that (x) the
conditions set forth in Section 8.03(a)(i) and Section 8.03(b)(i) have been
satisfied and (y) all liabilities owed to Affiliates of Apple that were to have
been released pursuant to Section 5.03(b) have been fully released in accordance
with such Section.

(ii) Ride shall have delivered to Sailfish a certificate, dated the Closing
Date, signed by an authorized signatory of Ride certifying that (x) the
conditions set forth in Section 8.03(a)(ii) and Section 8.03(b)(ii) have been
satisfied and (y) all liabilities owed to Affiliates of Ride that were to have
been released pursuant to Section 6.03(b) have been fully released in accordance
with such Section.

ARTICLE 9

TERMINATION

Section 9.01 Termination. This Agreement will terminate automatically upon the
earliest to occur of: (a) termination of the Transaction Agreement pursuant to
Article 9 of the Transaction Agreement and (b) the assertion by Sailfish, New
Sailfish or any of their respective Subsidiaries or Affiliates of any claim
against either Parent Entity, any Apple Entity or any Ride Entity in connection
with this Agreement, any other Combination Agreement or any of the Transactions,
except in the case of a claim brought by Sailfish or New Sailfish for
intentional fraud or otherwise seeking specific performance of a Parent Entity’s
obligations under this Agreement. In the event of termination of this Agreement,
this Agreement shall forthwith become void and there shall be no liability or
obligation on the part of any Party; provided, however, that notwithstanding
anything to the contrary herein, no such termination shall relieve any Party
from liability for intentional fraud.

ARTICLE 10

GENERAL PROVISIONS

Section 10.01 Survival. None of the representations, warranties covenants and
agreements in this Agreement, or in any schedule, certificate, instrument or
other document delivered pursuant to this Agreement, shall survive the Effective
Time or the termination of this Agreement pursuant to Article 9, as the case may
be. This Article 10 shall not limit any covenant or agreement of the Parties
which by its terms contemplates performance after the Effective Time.

Section 10.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and, in the
case of delivery in person or by overnight mail, shall be deemed to have been
duly given upon receipt) by delivery in person or overnight mail to the
respective parties, delivery by facsimile transmission (providing confirmation
of transmission) to the respective parties or delivery by electronic mail
transmission (providing confirmation of transmission) to the respective parties.
Any notice sent by facsimile transmission or electronic mail transmission shall
be deemed to have been given and received at the time of confirmation of
transmission. Any notice sent by electronic mail transmission shall

 

24



--------------------------------------------------------------------------------

be followed reasonably promptly with a copy delivered by overnight mail. All
notices, requests, claims, demands and other communications hereunder shall be
addressed as follows, or to such other address, facsimile number or email
address for a Party as shall be specified in a notice given in accordance with
this Section 10.02:

 

  (a) if to Apple:

Apollo Management VII, L.P.

9 West 57th Street

New York, NY 10019

Attention: Laurie Medley

Facsimile: (646) 607.0528

Email: lmedley@apollolp.com

and

Apollo Commodities Management, L.P. with respect to Series I

9 West 57th Street

New York, NY 10019

Attention: Laurie Medley

Facsimile: (646) 607.0528

Email: lmedley@apollolp.com

 

  (b) with a further copy to (which shall not constitute notice):

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, NY 10103

Attention: James Fox

                 Dan Komarek

Facsimile: (917) 849-5366

Email: jfox@velaw.com

           dkomarek@velaw.com

 

  (c) if to Ride:

Riverstone Energy Partners V, L.P.

c/o Riverstone Holdings LLC

712 Fifth Avenue, 36th Floor

New York, NY 10019

Attention: General Counsel

Facsimile: (888) 801-9301

Email: legal@riverstonellc.com

 

25



--------------------------------------------------------------------------------

  (d) with a further copy to (which shall not constitute notice):

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, NY 10103

Attention: James Fox

                 Dan Komarek

Facsimile: (917) 849-5366

Email: jfox@velaw.com

           dkomarek@velaw.com

 

  (e) if to Sailfish and/or New Sailfish:

Sailfish Energy Corporation

625 East Kaliste Saloom Rd.

Lafayette, LA 70508

Attention: General Counsel

Facsimile: (337) 521-2072

Email: JaubertLS@StoneEnergy.com

 

  (f) with a copy to (which copy shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 45th Floor

Houston, Texas 77002

Attention:      John Goodgame

                      Rebecca Tyler

Facsimile: (713) 236-0822

Email:  jgoodgame@akingump.com

            rtyler@akingump.com

Section 10.03 Governing Law; Jurisdiction.

(a) THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT) THAT MAY BE BASED UPON, ARISE OUT OF, OR RELATE TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION, OR PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 

26



--------------------------------------------------------------------------------

(b) Each of the Parties (i) irrevocably consents to submit itself to the
personal jurisdiction of the Chancery Court or, if, but only if, the Chancery
Court lacks subject matter jurisdiction, any federal court located in the State
of Delaware with respect to any dispute arising out of, relating to or in
connection with this Agreement or any of the transactions contemplated by this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(iii) agrees that it will not bring any action arising out of, relating to or in
connection with this Agreement or any of the transactions contemplated by this
Agreement in any court other than the courts of the State of Delaware, as
described above, and (iv) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
ACTION RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. Nothing in this Section 10.03 shall prevent any Party from
bringing an action or proceeding in any jurisdiction to enforce any judgment of
the Chancery Court or any federal court located in the State of Delaware, as
applicable. Each of the Parties hereby agrees that service of any process,
summons, notice or document by U.S. registered mail to the respective addresses
set forth in Section 10.02 shall be effective service of process for any suit or
proceeding in connection with this Agreement or any of the transactions
contemplated hereby. The Parties hereby agree that mailing of process or other
papers in connection with such action, suit, or proceeding in the manner
provided by Section 10.02 or in such other manner as may be permitted by law
shall be valid and sufficient service thereof.

Section 10.04 Specific Performance. The Parties agree that irreparable damage
would occur and that the Parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Each Party
accordingly agrees that, in the event of any breach or threatened breach by any
other Party of any covenant or obligation contained in this Agreement, the
non-breaching Party shall be entitled (in addition to any other remedy that may
be available to it whether in law or equity, including monetary damages) to
(i) a decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or threatened breach. In circumstances where the Parties are
obligated to perform any provision of this Agreement and such provision is not
performed in accordance with its specific terms or is otherwise breached (other
than as a result of the other Party’s refusal to close in violation of this
Agreement) each of the Parties expressly acknowledges and agrees that the other
Party shall have suffered irreparable harm, that monetary damages will be
inadequate to compensate such other Party, and that such other Party on behalf
of itself and its stockholders shall be entitled to enforce specifically the
breaching Party’s obligation to perform any provision of this Agreement. Each
Party accordingly agrees not to raise any objection to the availability of the
equitable remedy of specific performance to prevent or restrain breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of such Party under this Agreement all in accordance with the terms
of this Section 10.04. Each Party further agrees that no other Party and no
other Person shall be required to obtain, furnish, or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 10.04, and each Party irrevocably waives any right it may
have to require the obtaining, furnishing, or posting of any such bond or
similar instrument. Absent intentional fraud, each Party’s right to seek
specific performance of the other Parties’ obligations hereunder shall be the
sole and exclusive remedy (whether at law, in equity, in contract, in tort or
otherwise) of such Party and its respective Subsidiaries and

 

27



--------------------------------------------------------------------------------

Affiliates against any of Sailfish, New Sailfish, the Apple Entities or Ride
Entities, as applicable, in respect of any liabilities or obligations arising
under, or in connection with, this Agreement, any other Combination Agreement or
the Transactions.

Section 10.05 Counterparts; Electronic Transmission of Signatures. This
Agreement may be executed in any number of counterparts and by different Parties
in separate counterparts, and delivered by means of electronic mail transmission
or otherwise, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.

Section 10.06 Assignment; No Third Party Beneficiaries.

(a) This Agreement and all of the provisions hereto shall be binding upon and
inure to the benefit of, and be enforceable by, the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations set forth herein shall be assigned by any Party
(whether by operation of law or otherwise) without the prior written consent of
the other Parties and any purported assignment without such consent shall be
void; provided that a Party may, without the prior written consent of the other
Parties, assign any or all of its rights and obligations under this Agreement to
one or more of its Affiliates; provided further that such assignment by a Party
shall not limit or affect such Party’s obligations under this Agreement.

(b) Nothing in this Agreement shall be construed as giving any Person, other
than the Parties and their heirs, successors, legal representatives and
permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof.

Section 10.07 Expenses. Except as otherwise specifically provided in this
Agreement or any other Combination Agreement, each Party shall bear its own
expenses in connection with this Agreement and the transactions contemplated
hereby.

Section 10.08 Severability. If any provision of this Agreement shall be held to
be illegal, invalid or unenforceable under any applicable Law, then such
contravention or invalidity shall not invalidate the entire Agreement. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the Parties shall be construed and enforced accordingly.

Section 10.09 Amendment. This Agreement may be amended by the Parties at any
time; provided, however, that after the Sailfish Stockholder Approval, no
amendment shall be made which by Law would require the approval of such
stockholders, without first obtaining such approval. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
Parties.

Section 10.10 Waiver. Any failure of any of the Parties to comply with any
obligation, representation, warranty, covenant, agreement or condition herein
may be waived at any time prior to the Closing by any of the Parties entitled to
the benefit thereof only by a written instrument signed by each such Party
granting such waiver, but such waiver or failure to insist

 

28



--------------------------------------------------------------------------------

upon strict compliance with such obligation, representation, warranty, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

Section 10.11 Parties.

(a) All obligations of the Parties are several and not joint, and in no event
shall a Party have any liability or obligation with respect to the acts or
omissions of any other Party to this Agreement.

(b) No Person who is not a named party to this Agreement, including without
limitation any director, officer, employee, incorporator, member, partner,
stockholder, Affiliate, agent, attorney or representative of any named party to
this Agreement (“Non-Party Affiliates”) shall have any liability (whether in
contract or in tort, in law or in equity, or based upon any theory that seeks to
impose liability of an entity party against its owners or affiliates) for any
obligations or liabilities arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of this
Agreement or its negotiation or execution; and each party hereto waives and
releases all such liabilities, claims and obligations against any such Non-Party
Affiliates.

(c) For all purposes in this Agreement, the representations, warranties and
covenants of Apple shall (i) to the extent they relate to any Apple VII Entity
be deemed to be representations, warranties or covenants, as applicable, of
Apple VII, (ii) to the extent they relate to any Apple ANRP Entity be deemed to
be representations, warranties or covenants, as applicable, of Apple ANRP and
(iii) to the extent they relate to any Joint Apple Entity be deemed to be
representations, warranties or covenants, as applicable, of Apple VII and Apple
ANRP.

(d) Notwithstanding any other provision of this Agreement, in the event of any
claim whatsoever or howsoever made against Apple ANRP, the recourse shall be
limited solely to the assets of Series I thereof. Upon exhaustion of the assets
of Series I of Apple ANRP, the claim shall be extinguished and there shall be no
further recourse against or to any other series of Apple ANRP or any general
partner not associated with Series I of Apple ANRP.

Section 10.12 Entire Agreement. This Agreement (together with the other
Combination Agreements, and the other documents and instruments executed
pursuant hereto and thereto) constitutes the entire agreement, and supersede all
other prior agreements and understandings (both written and oral), among the
Parties with respect to the subject matter hereof and thereof.

[The next page is the signature page.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
as of the date first written above by its respective officer thereunto duly
authorized, all as of the date first written above.

 

STONE ENERGY CORPORATION By:   /s/ Neal P. Goldman Name:   Neal P. Goldman
Title:   Chairman of the Board

 

SAILFISH ENERGY HOLDINGS CORPORATION By:   /s/ James M. Trimble Name:   James M.
Trimble Title:   Interim Chief Executive Officer and
President

 

Signature Page to Support Agreement



--------------------------------------------------------------------------------

APOLLO MANAGEMENT VII, L.P. By:   AIF VII Management, LLC, its general partner
By:   /s/ Laurie D. Medley Name:   Laurie D. Medley Title:   Vice President and
Assistant Secretary

 

APOLLO COMMODITIES MANAGEMENT,
L.P., with respect to Series I By:   Apollo Commodities Management GP, LLC, its
general partner By:   /s/ Laurie D. Medley Name:   Laurie D. Medley Title:  
Vice President and Assistant Secretary

 

Signature Page to Support Agreement



--------------------------------------------------------------------------------

RIVERSTONE ENERGY PARTNERS V, L.P. By:   Riverstone Energy GP V, LLC,
its general partner By:   /s/ Thomas J. Walker Name:   Thomas J. Walker Title:  
Managing Director

 

Signature Page to Support Agreement



--------------------------------------------------------------------------------

Exhibit A

LISTING OF CERTAIN APPLE ENTITIES

Apple ANRP Blocker Holding Company:

ANRP (Talos Conduit), L.P., a Delaware limited partnership.

Apple Blockers:

AP Overseas Talos Holdings (DC I), LLC, a Delaware limited liability company.

AP Overseas Talos Holdings (DC II), LLC, a Delaware limited liability company.

AP Overseas Talos Holdings (DC III), LLC, a Delaware limited liability company.

AP Overseas Talos Holdings (DC IV), LLC, a Delaware limited liability company.

AIF VII (Talos DC), LLC, a Delaware limited liability company.

ANRP (Talos DC), LLC, a Delaware limited liability company.

Apple Blocker Holding Companies:

AP Overseas Talos Holdings Partnership, LLC, a Delaware limited liability
company.

AIF VII (AIV), L.P., a Delaware limited partnership.

ANRP DE Holdings, L.P., a Delaware limited partnership.

Apple Fund VII Blocker Holding Companies:

AIF VII (Talos Conduit), L.P., a Delaware limited partnership.

AIF VII (Talos Conduit II), L.P., a Delaware limited partnership.

AIF VII (Talos Conduit III), L.P., a Delaware limited partnership.

Apple Intermediate Partnerships:

AOP Talos Holdings, LLC, a Delaware limited liability company.

AIF VII (AIV), L.P., a Delaware limited partnership.

ANRP DE Holdings, L.P., a Delaware limited partnership.

 

Exhibit A to Support Agreement



--------------------------------------------------------------------------------

Apple VII Entities:

AOP VII (Talos AIV I FC), L.P.

AOP VII (Talos AIV II FC), L.P.

AOP VII (Talos AIV III FC), L.P.

AOP VII (Talos AIV IV FC), L.P.

AOP VII (Talos AIV V FC), L.P.

AOP (DE) VII (Talos AIV I FC), L.P.

AOP (DE) VII (Talos AIV II FC), L.P.

Apollo Overseas Partners VII, L.P.

Apollo Overseas Partners (Delaware) VII, L.P.

Apollo Overseas Partners (Delaware 892) VII, L.P.

AIF VII (Talos Conduit), L.P.

AIF VII (Talos Conduit II), L.P.

AIF VII (Talos Conduit III), L.P.

AIF VII (Talos DC), LLC

Apollo Investment Fund (PB) VII, L.P.

AIF PB VII (LS AIV), L.P.

AIF VII (AIV), L.P.

Apple ANRP Entities:

ANRP (Talos AIV I FC), L.P.

ANRP (Talos AIV II FC), L.P.

ANRP (Talos AIV III FC), L.P.

ANRP (Talos AIV IV FC), L.P.

ANRP (Talos AIV V FC), L.P.

ANRP Overseas Partners, L.P.

ANRP Overseas Partners (892), L.P.

ANRP (Talos Conduit), L.P.

ANRP (Talos DC), LLC

ANRP DE Holdings, L.P.

Joint Apple Entities:

AP Overseas Talos Holdings (DC I), LLC

AP Overseas Talos Holdings (DC II), LLC

 

Exhibit A to Support Agreement



--------------------------------------------------------------------------------

AP Overseas Talos Holdings (DC III), LLC

AP Overseas Talos Holdings (DC IV), LLC

AOP Talos Holdings, LLC

Apollo Talos Holdings, L.P.

AP Overseas Talos Holdings Partnership, LLC, a Delaware limited liability
company.

 

Exhibit A to Support Agreement